Citation Nr: 0009104	
Decision Date: 04/05/00    Archive Date: 04/11/00

DOCKET NO.  95-04 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for left ear defective 
hearing.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Associate Counsel







INTRODUCTION

The veteran had active duty from April 1956 to April 1958.

In a January 1992 rating action, the RO denied service 
connection for bilateral defective hearing.  The veteran was 
notified by letter in January 1992.  He did not file a timely 
Notice of Disagreement (NOD) with respect to the January 1992 
rating action and that decision became final.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a November 1994 rating 
decision in which the RO found that new and material evidence 
had not been submitted to reopen the veteran's claim for 
service connection for bilateral defective hearing.  The 
veteran appealed and was afforded a hearing at the RO before 
the undersigned member of the Board in February 1997.  A 
transcript of that hearing is of record.  The case was 
remanded for evidentiary development in April 1997.  The case 
was thereafter returned to the Board for further appellate 
consideration.  In a May 1998 decision the Board found that 
new and material evidence had not been submitted to reopen 
the claim for service connection for right ear defective 
hearing, and denied that claim on that basis.  The Board 
further found that new and material evidence had been 
received to warrant reopening the veteran's claim of 
entitlement to service connection for left ear defective 
hearing.  That issue was thereafter remanded for additional 
medical development and de novo re-adjudication by the RO.  
The requested development is now complete and the claim of 
entitlement to service connection for left ear defective 
hearing has been returned to the Board for further 
consideration.  

In an August 1997 rating decision, the RO denied service 
connection for tinnitus. No Notice of Disagreement (NOD) has 
been filed with respect to the August 1997 rating action and 
that issue is not before the Board at this time for appellate 
consideration.

In August 1998 the veteran submitted claims of entitlement to 
compensation benefits pursuant to the provisions of 
38 U.S.C.A. § 1151 for loss of vision of both eyes, a kidney 
condition, and strokes, all on the basis of treatment 
received at a VA medical facility.  It is indicated that in 
November 1998 the veteran submitted claims of entitlement to 
compensation benefits pursuant to the provisions of 
38 U.S.C.A. § 1151 for cardiac and gastrointestinal 
disorders.  These claims have not been developed or certified 
for appellate consideration and are accordingly referred to 
the RO for appropriate action.  


FINDING OF FACT

Left ear defective hearing was first diagnosed post service, 
did not develop in service, and is not related to acoustic 
trauma in service.


CONCLUSION OF LAW

Left ear defective hearing was not incurred in or aggravated 
by active peacetime service and may not be presumed to have 
been incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1131, 1137 (West 1991); 38 C.F.R. §§ 3.303(d), 3.307, 3.309 
(1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The text of the April 1997 Board remand is incorporated 
herein by reference for the purpose of factual background.

The service medical records are devoid of any complaints or 
treatment related to hearing loss. The veteran's military 
occupational specialty (MOS) was aircraft engine mechanic. On 
separation examination in April 1958, a whispered voice test 
was performed and showed normal results of 15/15.  No 
audiogram was administered.

VA audiological examination in December 1991 showed mild to 
moderate bilateral sensorineural hearing loss at higher 
frequencies.  The average pure tone threshold, in decibels, 
was 23 in both ears.  Speech audiometry revealed speech 
recognition ability of 96 percent in both ears.  The veteran 
did not then have recognizable bilateral defective hearing 
pursuant to 38 C.F.R. § 3.385 (1999).

Subsequent records include two VA non- rating audiograms, 
dated in September 1995 and October 1996.  In September 1995, 
pure tone thresholds in the right ear were 15, 15, 20, 30 and 
35 decibels at 500, 1,000, 2,000, 3,000 and 4,000 Hertz 
respectively; left ear pure tone thresholds were reported as 
15, 20, 35, and 40 decibels at 500, 1,000, 2,000, and 4,000 
Hertz respectively.  Speech audiometry revealed speech 
recognition ability of 94 percent in the right ear and 92 
percent in the left ear.

In October 1996, pure tone thresholds, in decibels, were as 
follows: Pure tone thresholds in the right ear were 15, 20, 
30, 35 and 40 decibels at 500, 1,000, 2,000, 3,000 and 4,000 
Hertz respectively; left ear pure tone threshold levels were 
reported as 15, 20, 25, 40 and 40 decibels at 500, 1,000, 
2,000, 3,000 and 4,000 Hertz respectively.  Speech audiometry 
revealed speech recognition ability of 94 percent in both 
ears.

At a February 1997 hearing before the undersigned Board 
member at the RO, the veteran testified to serving in the 
Marine Corps from 1956 to 1958, and working as an aviation 
mechanic during that time.  He testified that his duties 
consisted of bringing the aircraft in after the pilots went 
in, starting the engines up, and "preflight[ing] the 
airplane."  He testified that these planes were four-blade 
AD6, and they produced deafening noise.  He testified that 
when he went home after that work his ears would ring.  He 
testified, in effect, that the ringing in his ears persisted 
from service, and that he now had bilateral defective hearing 
as a result the inservice acoustic trauma.  

The veteran was seen for a VA audiometric evaluation in May 
1997.  He reported bilateral hearing loss since service when 
he worked on aircraft engines with no ear protection.  He 
reported a history of surgery on his left ear consisting of 
the removal of a tumor from the middle ear.  He denied head 
trauma.  Pure tone thresholds in the right ear were 15, 15, 
20, 35 and 35 decibels at 500, 1,000, 2,000, 3,000 and 4,000 
Hertz respectively; left ear pure tone thresholds were 
reported as 15, 20, 25, 35 and 40 decibels at 500, 1,000, 
2,000, 3,000 and 4,000 Hertz respectively.  Speech audiometry 
revealed speech recognition ability of 96 percent in the 
right ear and 94 percent in the left ear.

Thereafter, on VA otolaryngological examination in June 1997, 
the veteran was diagnosed with bilateral sensorineural 
hearing loss.  On examination, there was no discharge from 
the ear.  The eardrum was healed with no tenderness over the 
mastoid; the external, middle and inner ear were normal.  
There was no evidence of active disease in the external, 
middle or inner ear.  Following a review of the veteran's 
history, examination, and audiogram, the examiner concluded 
that the veteran's hearing loss was not related to acoustic 
trauma because of the nature of the hearing loss and the 
veteran's history of hypertension and diabetes.  The examiner 
did not offer any explanation for his opinion. 

As noted above, in May 1998 the Board reopened the claim for 
service connection for defective hearing in the left ear and 
denied reopening of the claim for defective hearing in the 
right ear.

At an August 6, 1998, VA audiometric examination, the 
veteran's history was noted of extensive exposure to aircraft 
noise without ear protection in the course of duties as an 
aircraft engine mechanic in service.  The veteran also 
reported a history of recurrent ear aches in the left ear, 
and a history of ear surgery for removal of a tumor in the 
left ear.  He also reported, in pertinent part, recurrent 
feelings of imbalance and a sense of being about to faint, a 
history of a severe sinus condition, and a history of 
insulin-dependent diabetes.  He reported having difficulty 
hearing in large groups and noisy environments.  On the 
authorized audiological evaluation, pure tone thresholds, in 
decibels, were as follows:




HERTZ




500
1000
2000
3000
4000
Average
1000 - 
4000
RIGHT
15
20
20
40
35
29
LEFT
15
20
30
40
40
33

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and of 86 percent in the left ear.  
The veteran reported constant tinnitus in the left ear and 
recurrent tinnitus in the right ear, with onset of these 
first noticed after exposure to aircraft engines while 
working as a mechanic in service.  The examiner assessed 
hearing in the right ear within normal limits through 2000 
Hertz, with mild to moderate sensorineural hearing loss for 
frequencies above 2000 Hertz.  The examiner further assessed 
hearing in the left ear within normal limits through 1500 
Hertz, with mild to moderate sensorineural hearing loss for 
frequencies above 1500 Hertz.

Thereafter, upon VA ear examination on August 13, 1998, the 
claims folder was reviewed.  The examiner noted the August 
1998 VA audiometric examination.  The ears were examined, 
showing a normal auricle, normal ear canal, and normal 
tympanic membrane bilaterally.  There was no tenderness over 
the mastoid, and no clinical evidence of active disease in 
the external, middle, or inner ear.  Audiometric examination 
results were noted to show bilateral sensorineural hearing 
loss.  The examiner diagnosed tinnitus by history, no active 
ear disease, and bilateral sensorineural hearing loss.  The 
examiner concluded, based on a review of the record, that the 
veteran's bilateral sensorineural hearing loss was due to the 
aging process.  The examiner further concluded that the 
veteran's left ear sensorineural hearing loss was not related 
to the veteran's period of service.  


Analysis

Initially, the Board finds the veteran's claim well grounded 
pursuant to 38 U.S.C.A. § 5107 (West 1991) in that his claim 
is plausible.  Murphy v. Derwinski, 1 Vet.App. 78 (1990).

Once it has been determined that the claim is well grounded, 
the VA has a statutory duty to assist the veteran in the 
development of evidence pertinent to the claim.  38 U.S.C.A. 
§  5107.  The Board is satisfied that the RO has made all 
reasonable efforts to obtain all available evidence pertinent 
to the claim and that proper appellate development, including 
appropriate notice to the veteran, has been made.  The Board 
is satisfied that all available evidence necessary for an 
equitable disposition of the appeal has been obtained.  The 
Board therefore finds that the duty to assist has been met.

The Board notes that in order to establish service connection 
for a disability, there must be objective evidence that 
establishes that such disability either began in or was 
aggravated by service.  38 U.S.C.A. § 1131 (1991).  Service 
connection may be granted for any disease diagnosed after 
discharge from service, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).  

The veteran contends, in effect, that this left ear defective 
hearing is due to acoustic trauma in service.  However, while 
the veteran's service records confirm that he was an aircraft 
mechanic during his period of service, service medical 
records are negative for any findings of left ear defective 
hearing.

The first evidence of left ear defective hearing is many 
years post service.  VA examiners have determined that the 
veteran's left ear defect hearing is sensorineural hearing 
loss.  

Certain diseases, such as sensorineural hearing loss, may be 
subject to service connection based on presumed incurrence in 
service if manifested to a compensable degree within one year 
subsequent to service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 
(West 1991); 38 C.F.R. §§ 3.307, 3.309 (1999).  However, no 
cognizable (medical) evidence has been presented establishing 
the presence of left ear defective hearing to a compensable 
degree within one year of separation from service.  To the 
contrary, as late as a December 1991 VA audiological 
examination, recognized left ear defective hearing, pursuant 
to 38 C.F.R. § 3.385, was not shown.  

The VA examiner in June 1997 opined that that left ear 
sensorineural hearing loss was not related to acoustic trauma 
due the nature of the hearing loss and based on the veteran's 
history of hypertension and diabetes.  However, the Board in 
its May 1998 Decision and Remand was unsatisfied with this 
opinion.  Accordingly, an additional VA examination was 
obtained in August 1998.  The August 1998 VA examiner, based 
on a review of the claims folder, examination of the veteran, 
and new audiometric findings, opined that the veteran's left 
ear defective hearing was sensorineural hearing loss due to 
the aging process, and was not related to his period of 
service.  

Hence the Board is presented with an explicit VA medical 
opinion discounting any causal link between the veteran's 
period of service and his left ear defective hearing, with 
that medical opinion offering instead an alternative etiology 
for the veteran's left ear defective hearing.  

The veteran has presented no contrary medical opinion to the 
effect that his left ear defective hearing developed in 
service or was otherwise causally related to service. 

Hence the preponderance of the evidence is to the effect that 
the veteran's left ear defective hearing is sensorineural 
hearing loss which did not develop in service and was not 
related to service, but which developed as a result of the 
aging process.  In short, the preponderance of the evidence 
is against the claim of entitlement to service connection for 
left ear defective hearing, and, therefore, the benefit of 
the doubt doctrine does not apply, and the claim must be 
denied.  38 U.S.C.A. § 107(b); Gilbert v. Derwinski, 1 
Vet.App. 49 (1990).


ORDER

Service connection for left ear defective hearing is denied.  



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals



 

